Exhibit 10.6

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May 27,
2014, between SunEdison Semiconductor Limited, a Singapore public limited
company (the “Company”), and SunEdison, Inc., a Delaware corporation
(“SunEdison”). Except as otherwise specified herein, all capitalized terms used
in this Agreement are defined in Section 1.1. This Agreement shall become
effective immediately prior to the consummation of the initial public offering
of the Company’s ordinary shares on the date first above written (the “Effective
Time”).

WHEREAS, as of the date hereof, SunEdison owns, directly or indirectly, all of
the Company’s outstanding ordinary shares;

WHEREAS, SunEdison is contemplating causing the Company to make an initial
public offering (the “IPO”) of the Company’s ordinary shares pursuant to a
registration statement on Form S-1 (the “IPO Registration Statement”);

WHEREAS, from time to time, SunEdison may sell or offer to sell some or all of
the outstanding shares of the Company’s ordinary shares then owned directly or
indirectly by SunEdison, in one or more transactions Registered under the
Securities Act; and

WHEREAS, in consideration of SunEdison agreeing to undertake an initial public
offering of the Company’s ordinary shares, the Company has agreed to grant to
SunEdison rights with respect to the registration of the Registrable Securities
(as defined below) held by SunEdison as of the Effective Time on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that controls, is controlled by, or is under common control with the
Person specified; provided, however, that, for purposes of this Agreement, the
Company and its Subsidiaries shall not be considered to be “Affiliates” of
SunEdison and its Subsidiaries (other than the Company and its Subsidiaries),
and SunEdison and its Subsidiaries (other than the Company and its Subsidiaries)
shall not be considered to be “Affiliates” of the Company or its Subsidiaries.
As used herein, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of voting securities or other interests,
by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(g).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Company” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.

“Company Public Sale” has the meaning set forth in Section 2.2(a).

“Convertible or Exchange Registration” has the meaning set forth in Section 2.7.

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Effective Time” has the meaning set forth in the preamble.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Follow-On Holdback Period” has the meaning set forth in Section 2.5(a)

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Holder” shall mean SunEdison or any of its Subsidiaries, so long as such Person
holds any Registrable Securities, and any Person owning Registrable Securities
who is a permitted transferee of rights under Section 3.3.

“Initiating Holder” has the meaning set forth in Section 2.1(a).

“IPO” has the meaning set forth in the recitals to this Agreement.

“IPO Registration Statement” has the meaning set forth in the recitals to this
Agreement.

“Loss” or “Losses” has the meaning set forth in Section 2.9(a).

“Other Registration Rights Agreements” means those certain registration rights
agreements by and between the Company and Samsung Fine Chemicals Co., Ltd. and
by and between the Company and Samsung Electronics Co., Ltd., each dated as of
May 27, 2014.

 

2



--------------------------------------------------------------------------------

“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Registrable Securities” means (i) any Shares (y) held by SunEdison or its
Affiliates as of the date of this Agreement or (z) issued or issuable to
SunEdison or its Affiliates in accordance with the terms of the Separation
Agreement or otherwise pursuant to the formation of the Company or the transfer
of ownership of the semiconductor materials business of SunEdison to the
Company; (ii) any Shares of the Company or any Subsidiary issued or issuable
with respect to the securities referred to in clause (i) above by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, exchange, consolidation or other reorganization and
(iii) any other Shares held by Sun Edison and its Affiliates. The term
“Registrable Securities” excludes, however, any securities (i) the sale of which
has been effectively Registered under the Securities Act and which has been
disposed of in accordance with a Registration Statement, (ii) that have been
sold or disposed of pursuant to Rule 144 (or any successor provision) under the
Securities Act, (iii) that may be sold pursuant to Rule 144 (or any successor
provision) under the Securities Act without being subject to the volume
limitations in subsection (e) of such rule or (iv) that have been sold by a
Holder in a transaction in which such Holder’s rights under this Agreement are
not, or cannot be, assigned.

“Registration” means a registration with the SEC of the offer and sale to the
public of the Company ordinary shares under a Registration Statement. The terms
“Register,” “Registered” and “Registering” shall have a correlative meaning.

“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees; (ii) expenses incurred in
connection with the preparation, printing and filing under the Securities Act of
the Registration Statement, any Prospectus and any issuer free writing
prospectus and the distribution thereof; (iii) the fees and expenses of the
Company’s counsel and independent accountants; (iv) the reasonable fees and
expenses of not more than one firm of attorneys acting as legal counsel for all
of the Holders in the relevant Registration and sale; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Shares under the state or foreign
securities or blue sky laws and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel);
(vi) the costs and charges of any transfer agent and any registrar; (vii) all
expenses and application fees incurred in connection with any filing with, and
clearance of an offering by, Financial Industry Regulatory Authority, Inc.;
(viii) expenses incurred in connection with any “road show” presentation to
potential investors; (ix) printing expenses, messenger, telephone and delivery
expenses; (x) internal expenses of the Company (including all salaries

 

3



--------------------------------------------------------------------------------

and expenses of employees of the Company performing legal or accounting duties);
and (xi) fees and expenses of listing any Registrable Securities on any
securities exchange on which the Company’s ordinary shares are then listed; but
excluding any internal expenses of the Holder, any underwriting discounts or
commissions attributable to the sale of any Registrable Securities and any stock
transfer taxes.

“Registration Period” has the meaning set forth in Section 2.1(c).

“Registration Rights” shall mean the rights of the Holders to cause the Company
to Register Registrable Securities pursuant to this Agreement.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

“Registration Suspension” has the meaning set forth in Section 2.1(d).

“Sale Transaction” has the meaning set forth in Section 2.5(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Separation Agreement” means the Separation Agreement, dated as of May 27, 2014,
by and between the Company and SunEdison.

“Shares” means all ordinary shares of the Company.

“Shelf Registration” means a Registration Statement of the Company for an
offering to be made on a delayed or continuous basis of the Company’s ordinary
shares pursuant to Rule 415 under the Securities Act (or similar provisions then
in effect).

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (A) the total combined voting power of all classes of voting securities
of such Person, (B) the total combined equity interests or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

“SunEdison” has the meaning set forth in the preamble to this Agreement and
shall include its successors, by merger, acquisition, reorganization or
otherwise.

“Takedown Notice” has the meaning set forth in Section 2.1(g).

 

4



--------------------------------------------------------------------------------

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405 of the
Securities Act.

Section 1.2 General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Unless otherwise specified, the terms “hereof,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole
(including the exhibits hereto), and references herein to Articles and Sections
refer to Articles and Sections of this Agreement. Except as otherwise indicated,
all periods of time referred to herein shall include all Saturdays, Sundays and
holidays; provided, however, that if the date to perform the act or give any
notice with respect to this Agreement shall fall on a day other than a Business
Day, such act or notice may be performed or given timely if performed or given
on the next succeeding Business Day. References to a Person are also to its
permitted successors and assigns. The parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Registration.

(a) Request. Any Holder(s) of Registrable Securities (collectively, the
“Initiating Holder”) shall have the right to request that the Company file a
Registration Statement with the SEC on the appropriate registration form for all
or part of the Registrable Securities held by such Holder once such Registrable
Securities are no longer subject to the underwriter lock-up applicable to the
IPO (which may be due to the expiration or waiver of such lock-up with respect
to such Registrable Securities) by delivering a written request to the Company
specifying the number of shares of Registrable Securities such Holder wishes to
Register (a “Demand Registration”). The Company shall (i) within five (5) days
of the receipt of such request, give written notice of such Demand Registration
to all Holders of Registrable Securities, (ii) use its reasonable best efforts
to file a Registration Statement in respect of such Demand Registration within
forty-five (45) days of receipt of the request, and (iii) use its reasonable
best efforts to cause such Registration Statement to become effective as
expeditiously as possible. The Company shall include in such Registration all
Registrable Securities that the Holders request to be included within the
fifteen (15) days following their receipt of the Company’s written notice of the
Demand Registration.

(b) Limitations of Demand Registrations. There shall be no limitation on the
number of Demand Registrations; provided, however, that the Holders may not
require the Company to effect more than two (2) Demand Registrations in a twelve
(12)-month period (it

 

5



--------------------------------------------------------------------------------

being understood that the IPO Registration Statement shall not be treated as a
Demand Registration); provided, further that the Company shall not be obligated
to effect any Demand Registration within 180 days after the effective date of a
previous Demand Registration or a previous registration in which Registrable
Securities were included pursuant to Section 2.2. In the event that any Person
shall have received rights to Demand Registrations pursuant to Section 3.3, and
such Person shall have made a Demand Registration request, such request shall be
treated as having been made by the Holder(s). The Registrable Securities
requested to be Registered pursuant to Section 2.1(a) must represent (i) an
aggregate offering price of Registrable Securities that is reasonably be
expected to equal at least $20,000,000 or (ii) all of the remaining Registrable
Securities owned by the requesting Holder and its Affiliates.

(c) Effective Registration. The Company shall be deemed to have effected a
Registration for purposes of Section 2.1(b) if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC, and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been sold and (ii) nine (9) months from the effective
date of the Registration Statement, or in the case of a Shelf Registration,
thirty-six (36) months from the effective date of the Registration Statement
(the “Registration Period”). No Registration shall be deemed to have been
effective if the conditions to closing specified in the underwriting agreement,
if any, entered into in connection with such Registration are not satisfied by
reason of the Company’s breach of or failure to perform its obligations
thereunder. If, during the Registration Period, such Registration is interfered
with by any Registration Suspension, stop order, injunction or other order or
requirement of the SEC or other Governmental Agency, the Registration Period
shall be extended on a day-for-day basis for any period the Holder is unable to
complete an offering as a result of such Registration Suspension, stop order,
injunction or other order or requirement of the SEC or other Governmental
Agency.

(d) Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement would, as reasonably
determined in good faith by the Company, require the disclosure of material
non-public information that the Company has a bona fide business purpose to keep
confidential and the disclosure of which would have a material adverse effect on
any active proposal by the Company or any of its Subsidiaries to engage in any
material acquisition, merger, consolidation, tender offer, other business
combination, reorganization or other material transaction, the Company may, upon
giving prompt written notice of such action to the selling Holders, postpone the
filing or effectiveness of such Registration (a “Registration Suspension”) for a
period not to exceed thirty (30) days; provided, however, that the Company may
exercise a Registration Suspension no more than two (2) times in any twelve
(12)-month period. Notwithstanding the foregoing, no such delay shall exceed
such number of days that the Company determines in good faith to be reasonably
necessary. The Company shall (i) immediately notify the selling Holders upon the
termination of any Registration Suspension, (ii) amend or supplement the
Prospectus, if necessary, so it does not contain any untrue statement or
omission therein and (iii) furnish to the selling Holders such numbers of copies
of the Prospectus as so amended or supplemented as the selling Holders may
reasonably request.

(e) Underwritten Offering. If the Initiating Holder so indicates at the time of
its request pursuant to Section 2.1(a), such offering of Registrable Securities
shall be in the form of an Underwritten Offering and the Company shall include
such information in the the

 

6



--------------------------------------------------------------------------------

Company Notice. In the event that the Initiating Holder intends to distribute
the Registrable Securities by means of an Underwritten Offering, the right of
any Holder to include Registrable Securities in such Registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting.

(f) Priority of Securities in an Underwritten Offering. If the managing
underwriter or underwriters of a proposed Underwritten Offering, including an
Underwritten Offering from a Shelf Registration, pursuant to this Section 2.1
informs the Holders with Registrable Securities in the proposed Underwritten
Offering in writing that, in its or their opinion, the number of securities
requested to be included in such Underwritten Offering exceeds the number that
can be sold in such Underwritten Offering without being likely to have an
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, then the securities to be included in
such Underwritten Offering shall be reduced to such number that can be sold
without such adverse effect and the securities to be included in such
Underwritten Offering shall be, unless required otherwise by the Other
Registration Rights Agreements in such Underwritten Offering: (i) first,
Registrable Securities requested by SunEdison to be included in such
Underwritten Offering; (ii) second, Registrable Securities requested by all
other Holders to be included in such Underwritten Offering on a pro rata basis;
and (iii) third, all other securities requested and otherwise eligible to be
included in such Underwritten Offering (including securities to be sold for the
account of the Company) on a pro rata basis.

(g) Shelf Registration.

(i) At any time after the date hereof when the Company is eligible to Register
the applicable Registrable Securities on Form S-3 (or a successor form) and the
Initiating Holder may request Demand Registrations, the Initiating Holder may
request the Company to effect a Demand Registration as a Shelf Registration,
and, if the Company is a WKSI at the time of any request for a Demand
Registration, such Shelf Registration shall be an automatic shelf registration
statement (as defined under Rule 405 of the Securities Act)(an “Automatic Shelf
Registration Statement”). There shall be no limitations on the number of
Underwritten Offerings pursuant to a Shelf Registration; provided, however, that
the Holders may not require the Company to effect more than four
(4) Underwritten Offerings in a twelve (12)-month period; provided, further that
the Holders may not require the Company to effect any Underwritten Offering
within 90 days after the closing date of a previous Underwritten Offering.

(ii) Any Holder of Registrable Securities included on a Shelf Registration shall
have the right to request that the Company cooperate in a shelf takedown at any
time, including an Underwritten Offering, by delivering a written request
thereof to the Company specifying the number of shares of Registrable Securities
such Holder wishes to include in the shelf takedown (“Takedown Notice”). The
Company shall (i) within five (5) days of the receipt of a Takedown Notice for
an Underwritten Offering, give written notice of such Takedown Notice to all
Holders of Registrable Securities included on such Shelf Registration and
(ii) shall take all actions reasonably requested by such Holder, including the
filing of a Prospectus supplement and the other actions described in
Section 2.4, in accordance with the intended method of distribution set forth in
the Takedown Notice as expeditiously as possible. If the takedown is an
Underwritten Offering, the Company shall include in such Underwritten

 

7



--------------------------------------------------------------------------------

Offering all Registrable Securities that the Holders request to be included
within the seven (7) days following their receipt of the Company’s written
notice of the Takedown Notice. If the takedown is an Underwritten Offering, the
Registrable Securities requested to be included in a shelf takedown must
represent (i) an aggregate offering price of Registrable Securities that is
reasonably be expected to equal at least $20,000,000 or (ii) all of the
remaining Registrable Securities owned by the requesting Holder and its
Affiliates.

(iii) Notwithstanding the foregoing, if a Holder of Registrable Securities wish
to engage in an underwritten block trade off of a Shelf Registration (either
through filing an Automatic Shelf Registration Statement or through a take-down
from an already existing Shelf Registration), then notwithstanding the foregoing
time periods, such Holder only need to notify the Company of the block trade
shelf takedown two business days prior to the day such offering is to commence
(unless a longer period is agreed to by the Holders of a majority of the
Registrable Securities wishing to engage in the underwritten block trade) and
the Company shall promptly notify other Holders of Registrable Securities and
such other Holders of Registrable Securities must elect whether or not to
participate by the next business day (i.e. one business day prior to the day
such offering is to commence) (unless a longer period is agreed to by the
Holders of a majority of the Registrable Securities wishing to engage in the
underwritten block trade) and the Company shall as expeditiously as possible use
its best efforts to facilitate such offering (which may close as early as three
business days after the date it commences); provided that the Holders of a
majority of the Registrable Securities shall use commercially reasonable efforts
to work with the Company and the underwriters prior to making such request in
order to facilitate preparation of the Registration Statement, Prospectus and
other offering documentation related to the underwritten block trade.

(h) SEC Form. Except as set forth in the next sentence, the Company shall use
its reasonable best efforts to cause Demand Registrations to be Registered on
Form S-3 (or any successor form), and if the Company is not then eligible under
the Securities Act to use Form S-3, Demand Registrations shall be Registered on
Form S-1 (or any successor form). If a Demand Registration is a Convertible or
Exchange Registration, the Company shall effect such Registration on the
appropriate form under the Securities Act for such Registrations. The Company
shall use its reasonable best efforts to become eligible to use Form S-3 and,
after becoming eligible to use Form S-3, shall use its reasonable best efforts
to remain so eligible. All Demand Registrations shall comply with applicable
requirements of the Securities Act and, together with each Prospectus included,
filed or otherwise furnished by the Company in connection therewith, shall not
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

Section 2.2 Piggyback Registrations.

(a) Participation. If the Company proposes to file a Registration Statement
under the Securities Act with respect to any offering of its ordinary shares for
its own account and/or for the account of any other Persons (other than a
Registration (i) under Section 2.1 hereof, (ii) pursuant to a Registration
Statement on Form S-8 or Form S-4 or similar form that relates to a transaction
subject to Rule 145 under the Securities Act, (iii) pursuant to any form that
does not include substantially the same information as would be required to be
included in a

 

8



--------------------------------------------------------------------------------

Registration Statement covering the sale of Registrable Securities, (iv) in
connection with any dividend reinvestment or similar plan, (v) for the sole
purpose of offering securities to another entity or its security holders in
connection with the acquisition of assets or securities of such entity or any
similar transaction or (vi) in which the only ordinary shares being Registered
are ordinary shares of the Company issuable upon conversion of debt securities
that are also being Registered) (a “Company Public Sale”), then, as soon as
practicable (but in no event less than fifteen (15) days prior to the proposed
date of filing such Registration Statement), the Company shall give written
notice of such proposed filing to each Holder, and such notice shall offer such
Holders the opportunity to Register under such Registration Statement such
number of Registrable Securities as each such Holder may request in writing (a
“Piggyback Registration”). Subject to Section 2.2(a) and Section 2.2(c), the
Company shall include in such Registration Statement all such Registrable
Securities that are requested to be included therein within fifteen (15) days
after the receipt of any such notice; provided, however, that if, at any time
after giving written notice of its intention to Register any securities and
prior to the effective date of the Registration Statement filed in connection
with such Registration, the Company shall determine for any reason not to
Register or to delay Registration of such securities, the Company may, at its
election, give written notice of such determination to each such Holder and,
thereupon, (i) in the case of a determination not to Register, shall be relieved
of its obligation to Register any Registrable Securities in connection with such
Registration, without prejudice, however, to the rights of any Holder to request
that such Registration be effected as a Demand Registration under Section 2.1,
and (ii) in the case of a determination to delay Registration, shall be
permitted to delay Registering any Registrable Securities for the same period as
the delay in Registering such other securities of the Company. No Registration
effected under this Section 2.2 shall relieve the Company of its obligation to
effect any Demand Registration under Section 2.1. If the offering pursuant to a
Registration Statement pursuant to this Section 2.2 is to be an Underwritten
Offering, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.2(a) shall, and the Company shall use reasonable best
efforts to coordinate arrangements with the underwriters so that each such
Holder may, participate in such Underwritten Offering. If the offering pursuant
to such Registration Statement is to be on any other basis, then each Holder
making a request for a Piggyback Registration pursuant to this Section 2.2(a)
shall, and the Company shall use reasonable best efforts to coordinate
arrangements so that each such Holder may, participate in such offering on such
basis. The Company’s filing of a Shelf Registration shall not be deemed to be a
Company Public Sale; provided, however, that the proposal to file any Prospectus
supplement filed pursuant to a Shelf Registration with respect to an offering of
the Company’s ordinary shares for its own account and/or for the account of any
other Persons will be a Company Public Sale unless such offering qualifies for
an exemption from Company Public Sale definition in this Section 2.2(a);
provided, further that if the Company files a Shelf Registration for its own
account and/or for the account of any other Persons, the Company agrees that it
shall use its reasonable best efforts to include in such Registration Statement
such disclosures as may be required by Rule 430B under the Securities Act in
order to ensure that the Holders may be added to such Shelf Registration at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

(b) Right to Withdraw. Each Holder shall have the right to withdraw such
Holder’s request for inclusion of its Registrable Securities in any Underwritten
Offering pursuant to this Section 2.2 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to the
Company of such Holder’s request to withdraw and,

 

9



--------------------------------------------------------------------------------

subject to the preceding clause, each Holder shall be permitted to withdraw all
or part of such Holder’s Registrable Securities from a Piggyback Registration at
any time prior to the effective date thereof.

(c) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs the Company and the
Holders in writing that, in its or their opinion, the number of securities of
such class which such Holder and any other Persons intend to include in such
Underwritten Offering exceeds the number which can be sold in such Underwritten
Offering without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Underwritten Offering shall be
reduced to such number that can be sold without such adverse effect and the
securities to be included in the Underwritten Offering shall be, unless required
otherwise by the Other Registration Rights Agreements in such Underwritten
Offering: (i) first, all securities of the Company or any other Persons for whom
the Company is effecting the Underwritten Offering, as the case may be, proposes
to sell; (ii) second, Registrable Securities requested by SunEdison to be
included in such Underwritten Offering; (iii) third, Registrable Securities
requested by all other Holders to be included in such Underwritten Offering on a
pro rata basis; and (iv) forth, all other securities requested and otherwise
eligible to be included in such Underwritten Offering (including securities to
be sold for the account of the Company) on a pro rata basis.

Section 2.3 Selection of Underwriter(s), Etc. In any Underwritten Offering
pursuant to Section 2.1 or Section 2.2 in which a Holder is participating,
SunEdison, in the event SunEdison is participating, or the Holders of a majority
of the outstanding Registrable Securities being included in the Underwritten
Offering, in the event SunEdison is not participating, shall select the
underwriter(s), financial printer, solicitation and/or exchange agent (if any)
and a single Holder’s counsel for such Underwritten Offering.

Section 2.4 Registration Procedures.

(a) In connection with the Registration and/or sale of Registrable Securities
pursuant to this Agreement, through an Underwritten Offering or otherwise, the
Company shall use reasonable best efforts to effect or cause the Registration
and the sale of such Registrable Securities in accordance with the intended
methods of disposition thereof and:

(i) prepare and file the required Registration Statement including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to the selling Holders, copies of all documents
prepared to be filed, which documents will be subject to the review of such
underwriters and such Holders and their respective counsel, and (B) not file
with the SEC any Registration Statement or Prospectus or amendments or
supplements thereto to which selling Holders or the underwriters, if any, shall
reasonably object;

(ii) except in the case of a Shelf Registration or Convertible or Exchange
Registration, prepare and file with the SEC such amendments and supplements to
such

 

10



--------------------------------------------------------------------------------

Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all of the
Shares Registered thereon until the earlier of (A) such time as all of such
Shares have been disposed of in accordance with the intended methods of
disposition set forth in such Registration Statement or (B) the expiration of
nine (9) months after such Registration Statement becomes effective, plus the
number of days of any Registration Suspension;

(iii) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Shares subject thereto for a period ending on
thirty-six (36) months after the effective date of such Registration Statement;

(iv) in the case of a Convertible or Exchange Registration, prepare and file
with the SEC such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all of the Shares subject
thereto until such time as the rules, regulations and requirements of the
Securities Act and the terms of any applicable convertible securities no longer
require such Shares to be Registered under the Securities Act;

(v) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, when the applicable Prospectus or any amendment or supplement to such
Prospectus has been filed, (B) of any written comments by the SEC or any request
by the SEC or any other Governmental Authority for amendments or supplements to
such Registration Statement or such Prospectus or for additional information,
(C) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (D) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects, and (E) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(vi) subject to Section 2.1(d), promptly notify each selling Holder and the
managing underwriter or underwriters, if any, when the Company becomes aware of
the occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus and any preliminary Prospectus, in light of the circumstances under
which they were made) not misleading or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement or

 

11



--------------------------------------------------------------------------------

Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the selling Holder and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement
or Prospectus which will correct such statement or omission or effect such
compliance;

(vii) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(viii) promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and the selling
Holders may reasonably request in order to permit the intended method of
distribution of the Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(ix) furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(x) deliver to each selling Holder and each underwriter, if any, without charge,
as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any free writing prospectus and any amendment or supplement
thereto as such Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus or any
amendment or supplement thereto by each selling Holder and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto) and such
other documents as such selling Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such Holder
or underwriter;

(xi) take all reasonable actions to ensure that any free writing prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “Blue Sky” laws of each state and other
jurisdiction of the United States as any selling Holder or managing underwriter
or

 

12



--------------------------------------------------------------------------------

underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for so long as such
Registration Statement remains in effect and so as to permit the continuance of
sales and dealings in such jurisdictions of the United States for so long as may
be necessary to complete the distribution of the Registrable Securities covered
by the Registration Statement; provided that the Company will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject;

(xiii) in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or the underwriter(s), if any, may request at
least two (2) Business Days prior to such sale of Registrable Securities;
provided that the Company may satisfy its obligations hereunder without issuing
physical stock certificates through the use of the Depository Trust Company’s
Direct Registration System;

(xiv) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of the Company’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of the Company’s securities are then quoted, and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of each such exchange, and
use its reasonable best efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

(xv) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company; provided
that the Company may satisfy its obligations hereunder without issuing physical
stock certificates through the use of the Depository Trust Company’s Direct
Registration System;

(xvi) obtain for delivery to and addressed to each selling Holder and to the
underwriter or underwriters, if any, opinions from outside counsel and the
general counsel or deputy general counsel for the Company, in each case dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
and in each such case in customary form and content for the type of Underwritten
Offering;

(xvii) in the case of an Underwritten Offering, obtain for delivery to and
addressed to the Company and the underwriter or underwriters and, to the extent
requested, each selling Holder, a cold comfort letter from the Company’s
independent certified public

 

13



--------------------------------------------------------------------------------

accountants in customary form and content for the type of Underwritten Offering,
dated the date of execution of the underwriting agreement and brought down to
the closing under the underwriting agreement;

(xviii) permit any Holder of Registrable Securities which Holder, in its sole
and exclusive judgment, might be deemed to be an underwriter or a controlling
person of the Company, to participate in the preparation of such registration or
comparable statement and to allow such Holder to provide language for insertion
therein, in form and substance satisfactory to the Company, which in the
reasonable judgment of such Holder and its counsel should be included;

(xix) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than ninety (90) days after the end
of the twelve (12)-month period beginning with the first day of the Company’s
first quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder and
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first month after the effective date of the
Registration Statement;

(xx) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xxi) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of the Company’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of the Company’s securities are then quoted;

(xxii) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be Registered, (C) the
sale or placement agent therefor, if any, (D) counsel for such underwriters or
agent, and (E) any attorney, accountant or other agent or representative
retained by such Holder or any such underwriter, as selected by such Holder, the
opportunity to participate in the preparation of such Registration Statement,
each Prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Holder(s)
and their counsel should be included; and for a reasonable period prior to the
filing of such Registration Statement, make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by the parties
referred to in (A) through (E) above, all pertinent financial and other records,
pertinent corporate documents and properties of the Company that are available
to the Company, and cause all of the Company’s officers, directors and employees
and the independent public accountants who have certified its financial
statements to make themselves available at reasonable times and for reasonable
periods to discuss the business of the Company and to supply all information
available to the Company reasonably requested by any such Person in connection
with such Registration Statement as shall be necessary to enable them to
exercise their due diligence responsibility, subject to the foregoing;

 

14



--------------------------------------------------------------------------------

(xxiii) to cause the executive officers of the Company to participate in the
customary “road show” presentations that may be reasonably requested by the
managing underwriter or underwriters in any Underwritten Offering and otherwise
to facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

(xxiv) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its best efforts to remain a WKSI (and not
become an ineligible issuer (as defined in Rule 405 under the Securities Act))
during the period during which such Automatic Shelf Registration Statement is
required to remain effective;

(xxv) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold;

(xxvi) if the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, refile a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its best efforts to refile the Shelf
Registration Statement on Form S-3 and, if such form is not available, Form S-1
and keep such registration statement effective during the period during which
such registration statement is required to be kept effective; and

(xxvii) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split,
combination of shares, recapitalization or reorganization).

(b) As a condition precedent to any Registration hereunder, the Company may
require each Holder as to which any Registration is being effected to furnish to
the Company such information regarding the distribution of such securities and
such other information relating to such Holder, its ownership of Registrable
Securities and other matters as the Company may from time to time reasonably
request in writing. Each such Holder agrees to furnish such information to the
Company and to cooperate with the Company as reasonably necessary to enable the
Company to comply with the provisions of this Agreement.

(c) SunEdison agrees, and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from the
Company of the occurrence of any event of the kind described in
Section 2.4(a)(vi), such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.4(a)(vi), or until such Holder is advised in writing
by the Company that the use of the Prospectus may be resumed, and if so directed
by the Company, such Holder will deliver to the

 

15



--------------------------------------------------------------------------------

Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company shall give any such notice, the period during which the applicable
Registration Statement is required to be maintained effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement either receives the copies of
the supplemented or amended Prospectus contemplated by Section 2.4(a)(vi) or is
advised in writing by the Company that the use of the Prospectus may be resumed.

(d) If SunEdison or any of its Affiliates seek to effectuate an in-kind
distribution of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Company shall, subject to any
applicable lock-ups, work with the foregoing persons to facilitate such in-kind
distribution in the manner reasonably requested.

Section 2.5 Holdback Agreements.

(a) Holders of Registrable Securities. If required by the Holders of a majority
of the Registrable Securities participating in an underwritten Public Offering,
each Holder of Registrable Securities shall enter into lock-up agreements with
the managing underwriter(s) of an Underwritten Offering that are reasonably
requested by such managing underwriter(s) and are also applicable to other
Holders of Registrable Securities regardless of whether such holders’ securities
are included in the Underwritten Offering. For the avoidance of doubt, the
Shareholder and any other Holder shall enter into lock-up agreements with the
managing underwriters of the IPO in connection with the IPO. In connection with
all Underwritten Offerings other than the Company’s IPO, such Holder shall not,
other than through participation in such Underwritten Offering as a selling
shareholder, (A) offer, sell, contract to sell, pledge or otherwise dispose of
(including sales pursuant to Rule 144), directly or indirectly, any equity
securities of the Company, (B) enter into a transaction which would have the
same effect as described in clause (A) above, (C) enter into any swap, hedge or
other arrangement that transfers, in whole or in part, any of the economic
consequences or ownership of any equity securities, whether such transaction is
to be settled by delivery of such equity securities, in cash or otherwise (each
of (A), (B) and (C) above, a “Sale Transaction”) from the date on which the
Company gives notice to the Holders of Registrable Securities of the circulation
of a preliminary or final prospectus for such Underwritten Offering to the date
that is 90 days following the date of the final prospectus for such Underwritten
Offering (a “Follow-On Holdback Period”), unless the underwriters managing such
Underwritten Offering otherwise agree in writing. The Company may impose
stop-transfer instructions with respect to the Ordinary Shares (or other
securities) subject to the restrictions set forth in this Section 2.5(a) until
the end of such period.

(b) The Company. The Company (i) shall not file any Registration Statement for
an Underwritten Offering or cause any such Registration Statement to become
effective during any Follow-On Holdback Period, and (ii) shall use its
commercially reasonable efforts to cause (A) each Holder of at least 5% (on a
fully-diluted basis) of its Ordinary Shares, or any securities convertible into
or exchangeable or exercisable for Ordinary Shares, purchased from the Company
at any time after the date of this Agreement (other than in a public offering)
and (B) each of its directors and executive officers to agree not to effect any
Sale Transaction during

 

16



--------------------------------------------------------------------------------

any Follow-On Holdback Period, except as part of such underwritten registration,
if otherwise permitted, unless the underwriters managing the Underwritten
Offering otherwise agree in writing.

Section 2.6 Participation. No Person may participate in any registration
hereunder which is underwritten unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to any over-allotment or
“green shoe” option requested by the underwriters; provided that no Holder of
Registrable Securities shall be required to sell more than the number of
Registrable Securities such Holder has requested to include) and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided that no Holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto that are materially more burdensome than
those provided in Section 2.9. Each Holder of Registrable Securities shall
execute and deliver such other agreements as may be reasonably requested by the
Company and the lead managing underwriter(s) that are consistent with such
Holder’s obligations under Section 2.4, Section 2.5 and this Section 2.6 or that
are necessary to give further effect thereto. To the extent that any such
agreement is entered into pursuant to, and consistent with, Section 2.5 and this
Section 2.6, the respective rights and obligations created under such agreement
shall supersede the respective rights and obligations of the Holders, the
Company and the underwriters created pursuant to this Section 2.6.

Section 2.7 Convertible or Exchange Registration. If any Holder of Registrable
Securities offers any options, rights, warrants or other securities issued by it
or any other Person that are offered with, convertible into or exercisable or
exchangeable for any Registrable Securities, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for Registration pursuant to Section 2.1 and Section 2.2 hereof (a “Convertible
or Exchange Registration”).

Section 2.8 Registration Expenses Paid By Company. In the case of any
Registration of Registrable Securities required pursuant to this Agreement
(including any Registration that is delayed or withdrawn) or proposed
Underwritten Offering pursuant to this Agreement, the Company shall pay all
Registration Expenses regardless of whether the Registration Statement becomes
effective or the Underwritten Offering is completed.

Section 2.9 Indemnification.

(a) Indemnification by Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, such
Holder’s Affiliates and their respective officers, directors, employees,
advisors, and agents and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) such Persons from and against any and all
losses, claims, damages, liabilities (or actions in respect thereof, whether or
not such indemnified party is a party thereto) and expenses, joint or several
(including reasonable

 

17



--------------------------------------------------------------------------------

costs of investigation and legal expenses) (each, a “Loss” and collectively
“Losses”) arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was Registered under the Securities Act
(including any final or preliminary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
(as defined in Rule 405 under the Securities Act) that the Company has filed or
is required to file pursuant to Rule 433(d) of the Securities Act, (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that the Company shall not be liable to any particular indemnified party in any
such case to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement (i) in reliance upon and in conformity
with written information furnished to the Company by such indemnified party
expressly for use in the preparation thereof or (ii) which has been corrected in
a subsequent applicable filing with the SEC but such indemnified party
nonetheless failed to provide such corrected filing to the Person asserting such
Loss, in breach of the indemnified party’s obligations under applicable law.
This indemnity shall be in addition to any liability the Company may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any indemnified party and
shall survive the transfer of such securities by such Holder.

(b) Indemnification by the Selling Holder. Each selling Holder agrees (severally
and not jointly) to indemnify and hold harmless, to the full extent permitted by
law, the Company, its directors, officers, employees, advisors, and agents and
each Person who controls the Company (within the meaning of the Securities Act
and the Exchange Act) from and against any Losses arising out of or based upon
(i) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
Registered under the Securities Act (including any final or preliminary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein), or any such statement made in
any free writing prospectus that the Company has filed or is required to file
pursuant to Rule 433(d) of the Securities Act, or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading to the extent, but, in each case
(i) or (ii), only to the extent, that such untrue statement or omission is
contained in any information furnished in writing by such selling Holder to the
Company specifically for inclusion in such Registration Statement, Prospectus,
preliminary Prospectus or free writing prospectus and has not been corrected in
a subsequent applicable filing with the SEC provided to the Person asserting
such Loss prior to or concurrently with the sale of the Registrable Securities
to such Person. In no event shall the liability of any selling Holder hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Holder under the sale of the Registrable Securities giving rise to such
indemnification obligation. This indemnity shall be in addition to any liability
the selling Holder may otherwise have. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company
or any indemnified party.

 

18



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that no delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder unless it is
materially prejudiced by reason of such delay or failure) and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to select and employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless
(i) the indemnifying party has agreed in writing to pay such fees or expenses,
(ii) the indemnifying party shall have failed to assume the defense of such
claim within a reasonable time after receipt of notice of such claim from the
Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person, based upon advice of its counsel, a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent, but such consent may
not be unreasonably withheld, conditioned or delayed. If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which consent may not
be unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such claim or litigation. It is understood that the indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnified party or parties, (y) an indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in
Section 2.9(a) or Section 2.9(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.9(a) or
Section 2.9(b), then the indemnifying party shall contribute to the amount paid
or payable by the indemnified party as a result of such Loss in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the

 

19



--------------------------------------------------------------------------------

omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. Notwithstanding anything in this
Section 2.9(d) to the contrary, no indemnifying party (other than the Company)
shall be required pursuant to this Section 2.9(d) to contribute any amount in
excess of the amount by which the net proceeds received by such indemnifying
party from the sale of Registrable Securities in the offering to which the
Losses of the indemnified parties relate exceeds the amount of any damages which
such indemnifying party has otherwise been required to pay by reason of such
untrue statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 2.9(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.9(d). No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The amount paid
or payable by an indemnified party hereunder shall be deemed to include, for
purposes of this Section 2.9(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating, preparing to defend
or defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. If indemnification is available
under this Section 2.9, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.9(a) and
Section 2.9(b) hereof without regard to the relative fault of said indemnifying
parties or indemnified party.

Section 2.10 Reporting Requirements; Rule 144. The Company shall use its
reasonable best efforts to be and remain in compliance with the periodic filing
requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and any other applicable laws or rules, and thereafter shall
timely file such information, documents and reports as the SEC may require or
prescribe under Section 13 or 15(d) (whichever is applicable) of the Exchange
Act. If the Company is not required to file such reports during such period, it
will, upon the request of any Holder, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rule 144 or
Regulation S under the Securities Act, and it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without Registration under
the Securities Act within the limitation of the exemptions provided by (a) Rule
144 or Regulation S under the Securities Act, as such Rules may be amended from
time to time, or (b) any rule or regulation hereafter adopted by the SEC. From
and after the date hereof through the first anniversary of the date upon which
no Holder owns any Registrable Securities, the Company shall forthwith upon
request furnish any Holder (i) a written statement by the Company as to whether
it has complied with such requirements and, if not, the specifics thereof,
(ii) a copy of the most recent annual or quarterly report of the Company, and
(iii) such other reports and documents filed by the Company with the SEC as such
Holder may reasonably request in availing itself of an exemption for the sale of
Registrable Securities without registration under the Securities Act.

Section 2.11 Other Registration Rights. Except pursuant to the Other
Registration Rights Agreements, the Company shall not grant to any Persons the
right to request the Company to Register any equity securities of the Company,
or any securities convertible or exchangeable

 

20



--------------------------------------------------------------------------------

into or exercisable for such securities, whether pursuant to “demand,”
“piggyback,” or other rights, unless such rights are subject and subordinate to
the rights of the Holders under this Agreement.

Section 2.12 Subsidiary Public Offering. If, after an IPO of any equity
securities of one of its Subsidiaries, the Company distributes securities of
such Subsidiary to the Company’s equity holders, then the rights and obligations
of the Company pursuant to this Agreement shall apply, mutatis mutandis, to such
Subsidiary, and the Company shall cause such Subsidiary to comply with such
Subsidiary’s obligations under this Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.1 Term. This Agreement shall terminate upon such time as there are no
Registrable Securities, except for the provisions of Section 2.8 and Section 2.9
and all of this Article III, which shall survive any such termination.

Section 3.2 Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

If to SunEdison, to:

SunEdison, Inc.

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Facsimile: 866-773-0793

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Dennis M. Myers

Facsimile: (312) 862-2200

If to the Company to:

SunEdison Semiconductor Limited

.

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Facsimile: 636-474-5158

 

21



--------------------------------------------------------------------------------

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Dennis M. Myers

Facsimile: (312) 862-2200

Any party may, by notice to the other party, change the address to which such
notices are to be given.

Section 3.3 Successors, Assigns and Transferees. This Agreement and all
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Company may
assign this Agreement at any time in connection with a sale or acquisition of
the Company, whether by merger, consolidation, sale of all or substantially all
of the Company’s assets, or similar transaction, without the consent of the
Holders; provided that the successor or acquiring Person agrees in writing to
assume all of the Company’s rights and obligations under this Agreement. A
Holder may assign its rights and obligations under this Agreement to any
transferee that acquires at least five percent (5%) of the number of Registrable
Securities beneficially owned by SunEdison immediately following the completion
of the IPO and executes an agreement to be bound hereby in the form attached
hereto as Exhibit A, an executed counterpart of which shall be furnished to the
Company. Notwithstanding the foregoing, if such transfer is subject to
covenants, agreements or other undertakings restricting transferability thereof,
the Registration Rights shall not be transferred in connection with such
transfer unless such transferee complies with all such covenants, agreements and
other undertaking.

Section 3.4 GOVERNING LAW; NO JURY TRIAL.

(a) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof that would result in the application of any
law other than the laws of the State of New York. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE.

(b) With respect to any Action relating to or arising out of this Agreement,
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of

 

22



--------------------------------------------------------------------------------

the courts of the State of New York and any court of the United States located
in the Borough of Manhattan in New York City; (b) waives any objection which
such party may have at any time to the laying of venue of any Action brought in
any such court, waives any claim that such Action has been brought in an
inconvenient forum and further waives the right to object, with respect to such
Action, that such court does not have jurisdiction over such party; and
(c) consents to the service of process at the address set forth for notices in
Section 3.2 herein; provided, however, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable law.

Section 3.5 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are or are to be thereby aggrieved shall
have the right to seek specific performance and injunctive or other equitable
relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.

Section 3.6 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 3.7 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the parties.

Section 3.8 Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Company and the Holders of a majority of the Registrable Securities;
provided that if SunEdison or any of its Affiliates owns Registrable Securities,
no amendment to or waiver of any provision in this Agreement will be effected
without the written consent of SunEdison if such amendment or waiver adversely
affects the rights of SunEdison or such Affiliates of SunEdison.

(b) Waiver by any party of any default by the other party of any provision of
this Agreement shall not be deemed a waiver by the waiving party of any
subsequent or other default, nor shall it prejudice the rights of the other
party.

Section 3.9 Further Assurances. Each of the parties hereto shall execute and
deliver all additional documents, agreements and instruments and shall do any
and all acts and things reasonably requested by the other party hereto in
connection with the performance of its obligations undertaken in this Agreement.

 

23



--------------------------------------------------------------------------------

Section 3.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.

[The remainder of page intentionally left blank. Signature page follows.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

SUNEDISON, INC. By: /s/ Brian Wuebbels Name: Brian Wuebbels Title:

 

SUNEDISON SEMICONDUCTOR LIMITED   By:  

 

  Name: Shaker Sadasivam   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

SUNEDISON, INC.   By:  

 

  Name: Brian Wuebbels   Title:  

 

SUNEDISON SEMICONDUCTOR LIMITED By: /s/ Shaker Sadasivam Name: Shaker Sadasivam
Title:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of                     , 2014, by and between SunEdison
Semiconductor Limited, a Singapore public limited company (the “Company”), and
SunEdison, Inc., a Delaware corporation (“SunEdison”). The undersigned hereby
acknowledges having received a copy of the Agreement and having read the
Agreement in its entirety, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, hereby agrees that the terms and conditions of the Agreement binding upon
and inuring to the benefit of a Holder shall be binding upon and inure to the
benefit of the undersigned and its successors and permitted assigns as if it
were an original party to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this    day
of                    .

 

 

  (Signature of Transferee)       Print Name   Address:  

 

   

 

   

 

 

Agreed and Accepted as of

 

SUNEDISON SEMICONDUCTOR LIMITED

By:  

 

Name:  

 

Title: